Citation Nr: 1639636	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-47 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a prostate disability, to include as due to herbicide exposure.  



REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran who is the appellant served on active duty with the Army from March 1965 to March 1967, which included a tour of duty in the Republic of Vietnam from December 1965 to December 1966.  He also served in the Georgia Army National Guard (ARNG) from May 1976 to approximately May 1985, which included various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  Subsequently, the Atlanta, Georgia RO assumed jurisdiction of the claim.  In correspondence received in September 2011 the Veteran withdrew his request for a hearing before the Board.  The Board previously remanded this case for additional development in September 2014 (when the appeal included two other claims of service connection, for type 2 diabetes mellitus type and for hypertension), and in September 2015.  An interim (July 2015) rating decision granted service connection for those two disabilities.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this case to the RO in September 2014 and September 2015 for evidentiary development.  In September 2014, the Board in pertinent part found that a VA examination was necessary to determine whether the Veteran's diagnosed prostate disability was related to service to include his presumed herbicide exposure during his tour of duty in the Republic of Vietnam.  A VA examination with a medical nexus opinion was obtained in June 2015; however, the Board (in the September 2015 remand) found the opinion to be inadequate because the examiner explained that while the onset of BPH (benign prostatic hypertrophy) was after service, Agent Orange exposure "suggests possible causation" for the claimed disability.  In other words, the opinion was not expressed in terms of probability, as requested by the Board.  (It is also noted that the opinion inexplicably indicated that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness, but the rationale appeared to contradict this finding, necessitating another opinion.)  A July 2015 follow-up VA addendum opinion (by another provider) did not rectify the inadequacy because that provider in part merely relied upon the absence of VA training materials relative to a nexus between Agent Orange exposure and prostate conditions, as well as a clinical definition of the condition, neither of which is supportive of one position over another.  Thus, a new VA examination and medical opinion were sought in December 2015.    

After reviewing the most recent VA medical opinion, the Board finds that further clarification is needed.  On December 2015 VA examination, the examining physician noted the Veteran's medical history, examined the Veteran, and diagnosed BPH and chronic prostatitis.  The examiner opined that the disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In explaining the reasons for the opinion, the examiner initially addressed the Veteran's contentions that Agent Orange caused prostate cancer and that cancer was initially manifest as an enlarged prostate (which he said he has had since the early 1980s).  The examiner stated that "standard medical literature" did not support an association between the Veteran's diagnosed BPH and prostate cancer, and that there was no expectation that his BPH would progress to cancer.  The examiner added that there was no nexus between herbicide exposure and BPH or prostatitis because the former (BPH) was "probably a normal part of the aging process in men" (citing to www.webmd.com) and the latter (prostatitis) had an "infectious etiology."  

As pointed out in the September 2015 remand, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In the Board's judgment, the December 2015 opinion is insufficient to decide the claim.  It does not explain whether or not the diagnosed prostate disabilities had onset in service (in fact, there was no discussion of any service treatment records).  Further, the examiner's explanation for disassociating herbicide exposure from BPH and prostatitis appeared to be a medical generalization and did not appear to account for (or discuss in any way) the Veteran's own circumstances (e.g., was the Veteran's BPH in fact age-related to the exclusion of any other cause? and could the Veteran's prostatitis have had an infectious etiology that can be traced to his period of service?).  In other words, the rationale given is incomplete and requires further explanation.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to the December 2015 VA examiner who provided the examination report and opinion in, or another physician with appropriate training, for a clarifying opinion.  For each diagnosed prostate disability, the examiner should opine as to whether it is at least as likely as not that such disability was caused or aggravated by military service, to include exposure to herbicides in Vietnam.

The examiner is asked to furnish an explanation of rationale behind any opinions expressed and conclusions reached.  Notably, a lack of documented treatment in service, while probative, may not serve as the sole basis for a negative finding, and the Veteran's lay contentions must be considered and weighed in making the determination as to whether there is a nexus between service (to include exposure to herbicides therein) and the currently diagnosed prostate disabilities.  Likewise, the mere fact that a presumption has not been established for the  particular disability at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.  

The examiner should ensure that an explanation is given for whether or not the diagnosed prostate disabilities had onset in service, with a discussion of any pertinent service treatment records.  In discussing the link, or lack of a link, between herbicide exposure, on the one hand, and BPH and prostatitis, on the other hand, the examiner should ensure that medical generalizations are not made and that the Veteran's own circumstances are accounted for and significant facts in the record are discussed (e.g., was the Veteran's BPH in fact age-related, to the exclusion of any other cause? and could the Veteran's prostatitis have had an infectious etiology that can be traced to his period of service?)  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  The AOJ should then review the record and readjudicate the claim of service connection for a prostate disability, to include as due to exposure to herbicides.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

